internal_revenue_service department of the treasury index number 468b washington dc number release date person to contact telephone number refer reply to cc dom it a br plr-112041-99 date date legend company state state plan date date date date x y court trust this letter is in response to the letter dated date submitted on behalf of company requesting the following rulings the trust that will be established upon approval of the plan qualifies as a qualified_settlement_fund within the meaning of sec_468b of the internal_revenue_code and the regulations thereunder the trust will be subject_to tax on its modified gross_income as defined in sec_1_468b-2 of the income_tax regulations at a rate equal to the maximum cc dom it a br plr-112041-99 rate in effect for that taxable_year under sec_1 of the internal_revenue_code the transfer of the company stock into the trust and the transfer of cash and other assets into the trust on behalf of the company to resolve the liability that the trust will be created to assume will not constitute gross_income to the trust and the company will be entitled to deduct transfers made to the trust consisting of income of the company less a sufficient amount of capital to maintain business operations facts based upon the facts submitted and the representations made company is a small family-owned company located in state formed in date company is in the business of manufacturing y company uses the accrual_method of accounting for both tax and financial_accounting the company’s fiscal_year ends in august company has been a named party to numerous tort claims resulting from company’s use of x in y the cumulative outcome of all past pending and anticipated future claims stemming from company’s use of x was the declaration of bankruptcy by company on date company filed a petition for bankruptcy under chapter of the u s bankruptcy code taxpayer initially filed an earlier version of a plan_of_reorganization on date but the plan was met with such serious objections that it was determined that confirmation of the plan was not possible therefore company has submitted plan on date for confirmation and approval of court due to issues not related to the portion of the plan that is relevant to this request the company is currently awaiting a formal docketing of the plan in the court in accordance with the plan the trust will be established under state law to settle liability resulting from the production and sale of y made with x while the trust will be established under state law it will remain under the continuing jurisdiction of the court in compliance with the plan’s provisions according to the plan the trust would be funded with a all of the common_stock of company b remaining insurance proceeds relating to bodily injury claims c all of the income of company minus an amount deemed sufficient to maintain successful business operations and d the obligations of company’s liability insurance carrier to pay property damage claims up to the appropriate limits after dividing all creditors and claimants into eight different classes the plan authorizes the assets of the trust to be used for the settlement of claims of members of classes six and seven allowed x bodily injury claims against debtor and allowed x property damage claims against debtor respectively in addition to a plan for funding the trust the proposed plan contains a_trust agreement requiring the appointment of two trustees to administer and oversee the trust in accordance with state law and granting them such necessary and traditional powers as to fulfill such duties finally the plan provides for the termination of the trust upon cc dom it a br plr-112041-99 certain conditions any remaining funds will be transferred to charitable organizations described in sec_501 of the code requested ruling sec_468b of the internal_revenue_code provides in part that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax pursuant to the authority granted to the secretary under sec_468b of the code the secretary has published sec_1_468b-1 through 468b-5 of the income_tax regulations regarding the taxation of qualified settlement funds sec_1_468b-1 of the income_tax regulations provides that a fund account or trust is a qualified_settlement_fund if it meets the following three requirements it is established pursuant to an order of or it is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continual jurisdiction of that governmental authority it is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act of as amended u s c et seq or ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure and the fund account or trust is a_trust under applicable state law or its assets are otherwise segregated from other assets of the transferor and related_persons in this case the plan creating the trust will be approved by the court and the court will retain continuing jurisdiction over the trust furthermore the trust will settle liability derived from tort claims that either are or will be filed against company in the future as a result of company’s use of x finally the trust will be formed and administered in accordance with state law requested ruling sec_2 and sec_1_468b-2 provides that a qualified_settlement_fund is a united_states_person and is subject_to tax on its modified gross_income for any taxable_year at a rate equal to cc dom it a br plr-112041-99 the maximum rate in effect for that taxable_year under sec_1 sec_1_468b-2 of the income_tax regulations defines modified gross_income of a qualified_settlement_fund as its gross_income as defined in sec_61 of the code computed with the following modifications- in general amounts transferred to the qualified_settlement_fund by or on behalf of a transferor to resolve or satisfy a liability for which the fund is established are excluded from gross_income however dividends on stock of a transferor or related_person interest on debt of a transferor or a related_person and payments in compensation_for late or delayed transfers are not excluded from gross_income a deduction is allowed for administrative costs and other incidental_expenses incurred in connection with the operation of the qualified_settlement_fund that would be deductible under chapter of the internal_revenue_code in determining the taxable_income of a corporation administrative costs and other incidental_expenses include state and local_taxes legal accounting and other actuarial fees relating to the operation of the qualified_settlement_fund and expenses arising from the notification of claimants and the processing of their claims administrative costs and other incidental_expenses do not include legal fees incurred by or on behalf of claimants a deduction is allowed for losses sustained by the qualified_settlement_fund in connection with the sale exchange or worthlessness of property held by the fund to the extent the losses would be deductible in determining the taxable_income of the corporation under sec_165 or g and sec_1211 and sec_1212 a deduction is allowed for the amount of a net_operating_loss of the qualified_settlement_fund to the extent the loss would be deductible in determining the taxable_income of the corporation under sec_172 for purposes of this paragraph b the net_operating_loss of a qualified_settlement_fund for the a taxable_year is the amount by which the deductions allowed under paragraph b and b of this section exceed the gross_income of the fund computed with the modifications described in paragraph b of this section the trust will be funded by transferring to the trust what are essentially two types of assets securities and cash these assets will be transferred to the trust to satisfy liabilities that the trust was created to assume according to the proposed plan the trust will be set up with common_stock in taxpayer profits if any from the annual operation of the company and the remaining insurance proceeds from both bodily and cc dom it a br plr-112041-99 property claims yet to be paid_by the insurance carrier furthermore there is no transfer of interest on debt of the company nor are there provisions for late payments or dividends from the common_stock requested ruling sec_162 of the code provides in relevant part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business furthermore even though a particular taxpayer may incur an expense only once in the lifetime of its business the expense may qualify as ordinary and necessary if it is appropriate and helpful in carrying on that business is commonly and frequently incurred in the type of business conducted by the taxpayer and is not a capital_expenditure 383_us_687 308_us_488 sec_461 of the code states that the amount of any deduction shall be taken in the taxable_year that is the proper taxable_year under the method_of_accounting used by the taxpayer in computing taxable_income additionally sec_1_461-1 of the income_tax regulations provides that an accrual_method taxpayer may deduct an expense in the taxable_year in which all events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 of the code provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs the code goes on in part to further clarify in sec_461 that if the liability of the taxpayer requires a payment to another person and arises out of any tort economic_performance occurs as the payments to such person are made sec_1_468b-3 of the income_tax regulations generally provides that for purposes of sec_461 economic_performance occurs with respect to a liability described in sec_1_468b-1 determined with regard to sec_1_468b-1 and g to the extent the transferor makes a transfer to a qualified_settlement_fund to resolve or satisfy the liability conclusions based solely on the information provided and the representations made and conditioned on the approval of the plan by the court we conclude as follows upon approval of the plan by the court and the creation of the trust the trust will constitute a qualified_settlement_fund under sec_1_468b-1 of the income_tax regulations the trust satisfies the three requirements outlined in the regulations regarding qualifications for a fund to be classified as a qualified_settlement_fund first cc dom it a br plr-112041-99 the proposed plan which contains provisions for the establishment of the trust must be approved by the court and the trust will be subject_to the continuing jurisdiction of the court second the trust will be established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from a related series of events that has occurred ie the sale supply or production of products containing x and has given rise to at least one claim arising out of a tort breach of contract or violation of law third the trust will be formed and administered in accordance with state law the trust will be subject_to tax on its modified gross_income as defined in sec_1_468b-2 of the income_tax regulations at a rate equal to the maximum rate in effect for that taxable_year under sec_1 of the internal_revenue_code the transfer of the company stock into the trust and the transfer of cash and other assets into the trust on behalf of the company to resolve the liability that the trust will be created to assume will not constitute gross_income to the trust however any dividends_paid on the stock will be taxable to the trust sec_1_468b-2 of the income_tax regulations the company will be entitled to deduct transfers to the trust consisting of income of the company less a sufficient amount of capital to maintain business operations except as specifically ruled above no opinion is expressed as to the federal tax treatment of any issue addressed in this ruling under other provisions of the internal_revenue_code and regulations that may be applicable in addition no opinion is expressed or implied as to whether the company is entitled to any deduction for the stock transferred to the trust or regarding the valuation of the stock under sec_1_468b-3 of the income_tax regulations this ruling is directed only to company sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office the original of this letter is being sent to you as the company’s authorized representative sincerely s david b auclair senior technician reviewer branch office of assistant chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
